¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu (Justice Johnson sat for Justice Madsen and Justice Wiggins sat for Justice González), considered this matter at its October 30, 2018, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's motion for discretionary review is granted. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d). The parties are advised that RCW Chapter 13.34 and RAP 18.13A provide that dependency and termination cases will be heard as expeditiously as possible. Therefore, oral argument will be scheduled on an expedited basis and it is unlikely that extensions of time will be granted except in extraordinary circumstances.
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE